Exhibit 10.3

MEMBERSHIP INTEREST

ACQUISITION AGREEMENT

THIS MEMBERSHIP INTEREST ACQUISITION AGREEMENT (this “Agreement”) is made and
entered into effective as of December 28, 2011 by and among KW Montclair, LLC
(the “Company”), K-W Properties (the “Manager”), KW Montclair Executives, LLC
(the “Member”) and the members of the Member set forth on Schedule A hereto (the
“Executives” and together with the Company, Manager and the Member, the
“Parties”), as follows:

RECITALS

WHEREAS, the Member is a member of, and owns a 9.70% membership interest in, the
Company;

WHEREAS, the Company is a member of, and owns a membership interest in, KW PCCP
Montclair, LLC (“Fund”) pursuant to the Fund’s Limited Liability Company
Operating Agreement, dated August 11, 2008 (the “Fund Agreement”), which
membership interest in the Fund is the Company’s sole asset. Capitalized terms
used herein without definition shall have the meanings ascribed thereto in the
Fund Agreement;

WHEREAS, each Executive desires to acquire from the Member its membership
interest in the Company, as set forth opposite such Executive’s name under the
heading “Company Membership Interest” on Schedule A hereto (“Company Membership
Interest”), and the Member desires to transfer such Company Membership Interest
to each Executive in exchange for 90% of the Executive’s membership interest in
the Member, as set forth opposite such Executive’s name under the heading “EM
Membership Interest” on Schedule A hereto (“EM Membership Interest”) (the
“Acquisition Transaction”);

WHEREAS, upon the consummation of the Acquisition Transaction, the Company
desires to transfer to each Executive his or her Fund Membership Interest (as
hereinafter defined) in liquidation of each Executive’s Company Membership
Interest and each Executive desires to accept such Fund Membership Interest in
liquidation of his or her Company Membership Interest (the “Fund Transaction”).
As used in this Agreement, the term “Fund Membership Interest” shall mean each
Executive’s proportionate amount of the Company’s membership interest in the
Fund, including, without limitation: (a) each Executive’s proportionate amount
of the Company’s Capital Account in the Fund, (b) each Executive’s proportionate
amount of the Company’s Percentage Interest in the Fund, which, for the
avoidance of doubt, shall include the right to receive such Executive’s
proportionate share (based on the relative Company Membership Interest) of 9.70%
of the amount otherwise distributable to the Company pursuant to Sections 4.1(b)
and (c) of the Fund Agreement, and without duplication (c) the right to receive
such Executive’s proportionate share (based on relative Company Membership
Interests) of

 

[KW MONTCLAIR - EXECUTIVES]



--------------------------------------------------------------------------------

9.70% of (1) the amounts distributable to the Company pursuant to Sections
4.1(e) and (f) of the Fund Agreement, and (2) any fees payable to the Company in
its capacity as Sponsor of the Fund pursuant to the Fund Agreement, including,
without limitation, Section 5.3(a) of the Fund Agreement, for the avoidance of
doubt, however, excluding any such amounts paid to a designated Affiliate of the
Company in accordance with the Fund Agreement, but excluding (i) any obligation
to make “Scheduled Capital Calls” to the Fund under Section 3.2 of the Fund
Agreement, and “Sponsor Overruns” and “Additional Capital Contributions” to the
Fund under Section 3.3 of the Fund Agreement, (ii) any obligation to provide any
indemnity under Section 5.8 of the Fund Agreement, (iii) any liability arising
from the Company’s actions or omissions in its capacity as Administrative Member
of the Fund, whether arising before or after the date hereof (any such
obligations and/or liability under the foregoing clauses (i)-(iii) remaining
with the Company), and (iv) any voting or approval rights granted to the Company
in the Fund Agreement (any such rights under clause (iv) remaining with the
Company);

WHEREAS, upon the consummation of the Acquisition Transaction and the Fund
Transaction, each Executive desires to contribute and convey his or her Fund
Membership Interest to the Member in exchange for the issuance of an EM
Membership Interest and the Member desires to accept the contributions of Fund
Membership Interests from each Executive (“Member Fund Membership Interest”)
(“EM Membership Interest Transaction” and together with Acquisition Transaction
and Fund Transaction, the “Transactions”). The Company Membership Interest, EM
Membership Interest, Fund Membership Interest and Member Fund Membership
Interest, collectively, are herein referred to as the “Securities”; and

WHEREAS, the Transactions have been approved by the board of directors of
Kennedy-Wilson Holdings, Inc. and are intended to preserve and promote the
alignment of the economic interests and incentives of the Executives with the
Company and co-investors of Fund.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties hereby agree as follows:

 

1. Acquisition of Company Membership Interests.

Each Executive hereby agrees to acquire from Member such Executive’s Company
Membership Interest in exchange for 90% of his or her right, title and interest
in and to such Executive’s EM Membership Interest. The Member hereby agrees to
transfer the Company Membership Interest to each Executive in exchange for 90%
of the Executive’s right, title and interest in and to such Executive’s EM
Membership Interest.

 

[KW MONTCLAIR -EXECUTIVES]



--------------------------------------------------------------------------------

2. Reacquisition of Company Membership Interests.

The Company hereby transfers, immediately upon the consummation of the
transactions described in Section 1 hereof, to each Executive, the Company’s
right, title and interest in and to such Executive’s Fund Membership Interest in
liquidation of such Executive’s Company Membership Interest. Each Executive
hereby accepts from the Company, the Company’s right, title and interest in and
to such Executive’s Fund Membership Interest in liquidation of such Executive’s
Company Membership Interest.

 

3. Contribution of Fund Membership Interests.

Each Executive hereby agrees to contribute, immediately upon the consummation of
the transactions described in Section 2 hereof, his or her Fund Membership
Interest to the Member in exchange for the issuance of such Executive’s
allocated amount of the newly issued EM Membership Interest. The Member hereby
agrees to accept from each Executive, his or her right, title and interest in
and to such Executive’s Fund Membership Interest, to issue to such Executive his
or her applicable amount of the EM Membership Interest and to assume and perform
all of the obligations under the Fund Agreement. Upon the effectiveness of the
Transactions in accordance with the terms hereof, each Executive’s Company
Membership Interest shall be cancelled and shall no longer be issued and
outstanding, each Executive shall no longer be a member of the Company, and,
pursuant to that certain First Amendment to Limited Liability Company Operative
Agreement of KW PCCP Montclair, LLC and Consent to Transfer of Membership
Interest, dated as of the date hereof, the Member shall be admitted as a member
of the Fund in respect of the Member Fund Membership Interest, in accordance
with the terms thereof.

 

4. Representations and Warranties of the Executives.

Each Executive hereby represents and warrants to the Member and the Company as
follows:

(a) Such Executive has the full power and authority to enter into and consummate
all transactions contemplated by this Agreement, has duly authorized the
execution, delivery and performance of this Agreement and has duly executed and
delivered this Agreement;

(b) This Agreement is such Executive’s legal, valid and binding obligation,
enforceable against such Executive in accordance with its terms;

(c) Such Executive is the sole owner, of record, and has the sole power of
disposition over his or her EM Membership Interest transferred hereby and owns
such EM Membership Interest free and clear of all encumbrances; and

 

[KW MONTCLAIR -EXECUTIVES]



--------------------------------------------------------------------------------

(d) The representations set forth in Section 6(f) of that certain First
Amendment to Limited Liability Company Operating Agreement of KW PCCP Montclair,
LLC and Consent to Transfer of Membership Interests, dated as of the date
hereof.

 

5. Representations and Warranties of the Member.

The Member hereby represents and warrants to each Executive and the Company as
follows:

(a) The Member has the full power and authority to enter into and consummate all
transactions contemplated by this Agreement, has duly authorized the execution,
delivery and performance of this Agreement and has duly executed and delivered
this Agreement;

(b) This Agreement is the Member’s legal, valid and binding obligation,
enforceable against the Member in accordance with its terms; and

(c) The Member is the sole owner, beneficially and of record, of the Company
Membership Interest transferred hereby and that it owns such Company Membership
Interest free and clear of all encumbrances.

 

6. Representations and Warranties of the Company.

The Company hereby represents and warrants to each Executive and the Member as
follows:

(a) The Company has the full power and authority to enter into and consummate
all transactions contemplated by this Agreement, has duly authorized the
execution, delivery and performance of this Agreement and has duly executed and
delivered this Agreement;

(b) This Agreement is the Company’s legal, valid and binding obligation,
enforceable against the Company in accordance with its terms;

(c) The Company is the sole owner, beneficially and of record, of the Fund
Membership Interest transferred hereby and that it owns such Fund Membership
Interest free and clear of all encumbrances; and

(d) The Company has distributed to its members all amounts remaining in the
Company’s bank account(s) in accordance with the priorities set forth in the
Company’s Operating Agreement, dated as of August 11, 2008, and, accordingly,
the Company’s membership interest in the Fund is the Company’s sole asset.

 

[KW MONTCLAIR -EXECUTIVES]



--------------------------------------------------------------------------------

7. Tax Matters.

(a) The Parties intend the Transactions to be treated, and will report the
Transactions, as follows for U.S. federal income tax purposes:

(i) The transfers that occur between Member or the Company on one hand, and the
Executives on the other hand, shall be disregarded; and

(ii) The Company shall be treated as transferring to Member the Fund Membership
Interest in liquidation of the Company Membership Interest owned by Member in a
tax free distribution under Section 731 of the Internal Revenue Code of 1986, as
amended.

(b) Each Party hereto acknowledges and agrees that it has not received and is
not relying on tax advice from any other Party hereto, and that it has and will
continue to consult its own advisors with respect to all tax matters with
respect to the Transactions and this Agreement. The Parties acknowledge that as
a result of the Transactions and the transactions contemplated by that certain
Membership Interest Acquisition Agreement, dated the date hereof, by and between
the Company and Kenedix GP, LLC, pursuant to which the Company is acquiring
certain membership interest in itself in exchange for a proportionate amount of
the Company’s membership interest in the Fund, the Company’s status as a
partnership for U.S. federal income tax purposes will terminate and the Manager
(at the Manager’s expense) shall cause to be prepared on behalf of the Company a
short year tax return for the Company in a manner consistent with the terms of
the Company’s Operating Agreement, dated August 11, 2008.

 

8. Miscellaneous.

(a) Successors and Assigns. This Agreement shall be binding upon, and inure to
the benefit of, the Parties hereto and their respective successors, heirs,
administrators and assigns.

(b) Amendments. Except as otherwise provided herein, this Agreement may be
amended or modified only by a written instrument executed by the relevant Party
against whom enforcement is sought.

(c) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware.

(d) Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same agreement. The Parties hereby acknowledge and agree
that signatures transmitted by facsimile or by pdf shall be legal and binding
and shall have the same full force and effect as if an original of this
Agreement had been delivered.

 

[KW MONTCLAIR -EXECUTIVES]



--------------------------------------------------------------------------------

(e) Further Assurances.

(i) Each Party to this Agreement agrees to execute, acknowledge, deliver, file
and record such further certificates, amendments, instruments and documents, and
to do all such other acts and things, as may be required hereunder or by law, to
effectuate the terms of this Agreement.

(ii) In furtherance of the foregoing, from and after the date hereof to the
extent the Company receives any distributions from the Fund with respect to Fund
Membership Interests that belong to the Member, the Company acknowledges and
agrees that it is receiving such distributions solely as an agent of the Member
and will promptly distribute such funds to the Member as the rightful beneficial
owner. Furthermore, the Company hereby agrees to irrevocably instruct Fund,
immediately upon the consummation of the transactions described in Section 3
hereof, to distribute to the Member the amounts to which Member is entitled
pursuant to clause (c) of the definition of Fund Membership Interest.

(f) Indemnification. Notwithstanding anything to the contrary contained herein,
the Manager shall indemnify, defend and hold harmless the Member, on an
after-tax basis, from and against any and all claims, demands, losses, damages,
liabilities, lawsuits and other proceedings, judgments and awards, costs and
expenses (including but not limited to any U.S. federal and state income taxes
and interest and penalties thereon in the case of the following clause (i))
(i) resulting from the Transaction not being treated for U.S. federal and state
income tax purposes in a manner consistent with Section 7(a) of this Agreement,
(ii) any liability incurred by the Member to any Member of Fund as a result of
the representations and warranties given by the Member under Section 6 of the
First Amendment to Limited Liability Company Operative Agreement of KW PCCP
Montclair, LLC and Consent to Transfer of Membership Interest, dated as of the
date hereof, (iii) any liability incurred by the Member to PCCP CS III
Montclair, LLC as a result of the indemnity given by the Member under the last
sentence of Section 1(e) of the First Amendment to Limited Liability Company
Operating Agreement of KW PCCP Montclair, LLC and Consent to Transfer of
Membership Interests, dated as of the date hereof, and (iv) arising from the
Company’s actions or omissions in its capacity as Managing Member of the Fund,
whether arising before or after the date hereof.

[Signature Page Follows]

 

[KW MONTCLAIR -EXECUTIVES]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

“COMPANY”

     “MEMBER”

KW Montclair, LLC

     KW Montclair Executives, LLC

By:

 

K-W Properties,

its sole member

     By:  

/s/ Robert E. Hart

        

Name:

  Robert E. Hart  

By:

 

/s/ Freeman A. Lyle

     Title:   Manager  

Name:

  Freeman A. Lyle         

Title:

  President and Secretary       

“MANAGER”

      

K-W Properties

      

By:

 

/s/ Robert E. Hart

      

Name:

  Robert E. Hart       

Title:

  Vice President       

“EXECUTIVES”

      

/s/ William J. McMorrow

William J. McMorrow

    

/s/ Robert E. Hart

Robert E. Hart

/s/ Edward A. Ring

Edward A. Ring

    

/s/ James Rosten

James Rosten

/s/ Norman P. Creighton

Norman P. Creighton

    

/s/ Freeman Lyle

Freeman Lyle

[Signatures Continued On Next Page]

 

[KW MONTCLAIR -EXECUTIVES]



--------------------------------------------------------------------------------

/s/ Barry Schlesinger

Barry Schlesinger

   

/s/ Kurt Zech

Kurt Zech

/s/ Phillip Wintner

Phillip Wintner

     

 

[KW MONTCLAIR -EXECUTIVES]



--------------------------------------------------------------------------------

Schedule A

 

Name of Executive

   EM Membership
Interest     Company
Membership
Interest  

William J. McMorrow

     14.29 %      1.39 % 

Robert E. Hart

     14.29 %      1.39 % 

Edward A. Ring

     14.29 %      1.39 % 

James Rosten

     14.29 %      1.39 % 

Norman P. Creighton

     14.29 %      1.39 % 

Freeman Lyle

     14.29 %      1.39 % 

Barry Schlesinger

     5.71 %      0.55 % 

Kurt Zech

     5.71 %      0.55 % 

Phillip Wintner

     2.86 %      0.28 % 

 

[KW MONTCLAIR -EXECUTIVES]